UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52043 AGR Tools, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0480810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1944 Bayview Court Kelowna, British Columbia, Canada V1Z 3L8 (Address of principal executive offices) 250-826-4101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ No o As of April 30, 2009 the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $350,000. As of February 16, 2010 the registrant’s outstanding common stock consisted of 60,000,000 shares. However, upon the closing of the proposed share exchange transaction with AGR Stone & Tools USA, Inc., the registrant will have 81,186,156 shares of common stock outstanding. Table of Contents PART I 2 Item 1. Business 2 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II 5 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9A(T). Controls and Procedures 10 Item 9B. Other Information 11 PART III 12 Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 18 PART IV 20 Item 15. Exhibits, Financial Statement Schedules 20 1 PART I Item 1. Business Forward Looking Statements This annual report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. As used in this annual report, the terms "we", "us" and "our" mean AGR Tools, Inc., unless otherwise indicated. All dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Business Overview We were incorporated under the name “Laburnum Ventures Inc.” on March 11, 2004 under the laws of the State of Nevada. Until recently, we were a pre-exploration stage company engaged in the acquisition and exploration of mineral properties. We formerly owned a 100% undivided interest in a mineral property located in the Province of British Columbia, Canada knows as the Sum Mineral Claim, but we decided not to pursue this claim. On July 21, 2009, we entered into a share exchange agreement (the “Original Share Exchange Agreement”) with AGR Stone & Tools USA, Inc., a Texas company (“AGR”).Pursuant to the terms of the Original Share Exchange Agreement, we agreed to engage in a share exchange with AGR which, if completed, would result in AGR becoming our wholly owned subsidiary. On September 15, 2009, we completed a merger with our wholly owned subsidiary, AGR Tools, Inc., a Nevada company, and assumed the subsidiary’s name by filing Articles of Merger with the Nevada Secretary of State.The subsidiary was incorporated entirely for the purpose of effecting the name change and the merger did not affect our Articles of Incorporation or corporate structure in any other way. On October 29, 2009, pursuant to the terms of the Original Share Exchange Agreement, we mutually agreed to terminate the Original Share Exchange Agreement with AGR and enter into a new share exchange agreement (the “New Share Exchange Agreement”). The New Share Exchange Agreement provides that the share exchange between us and AGR will be carried out through a statutory process specified by Part 5 of the Texas Business Corporation Act in order to effect the transaction in a more efficient matter. 2 The following is a brief description of the material terms and conditions of the New Share Exchange Agreement: 1. we will issue 46,186,516 shares of our common stock to the current shareholders of AGR; 2. AGR will receive approval for the share exchange from holders of at least 2/3rds of its voting securities pursuant to the Texas Business Corporation Act; 3. AGR will have no more than 48,186,516 shares of its common stock issued and outstanding on the closing date of the New Share Exchange Agreement; 4. both AGR and us will be reasonably satisfied with our respective due diligence investigation of the other; 5. AGR will have delivered to us audited financial statements for its last two fiscal years and any applicable interim period ended no more than 35 days before the closing of the New Share Exchange Agreement, prepared in accordance with United States GAAP and audited by an independent auditor registered with the Public Company Accounting Oversight Board in the United States; 6. Tom Brown, our former sole officer and Director, will cancel 25,000,000 shares of our common stock held in his name; 7. AGR will file all required documentation with the Texas Secretary of State to effect the share exchange; and 8. David Chapman, our Director, will resign and AGR will appoint a new director to fill the resulting vacancy. Due to the conditions precedent to closing the share exchange, including those set out above, and the risk that these conditions precedent will not be satisfied, there is no assurance that the share exchange will be completed as contemplated in the New Share Exchange Agreement. AGR Stone & Tools USA, Inc. AGR Stone & Tools USA, Inc. is a Texas-based company in the business of manufacturing and distributing diamond tools and accessories to the professional construction, building, maintenance and demolition industries. It currently distributes more than 700 products through its dealer network that encompasses 25 distributors in 17 U.S. states and Canadian provinces. These include diamond-based blades, diamond drill bits, diamond cup wheels, resin polyesters, glues, inks, resin-based waterproof grinding stones and diamond polishing pads, all of which are manufactured in a number of different sizes. AGR subjects all of the products it manufactures and distributes todevelopment standards. It field tests these products by using them in construction, building and demolition projects, and also tests them alongside the products of its competitors both in the field and in the laboratory. All of AGR’s products are accompanied by a warranty against defects in workmanship. AGR’s business model focuses on direct sales through stocking dealers and online sales either through the company’s storage centers or its stocking dealers. The dealers act as face-to-face contacts for its customers and provide support to one another by sharing support for order fulfillment with the company’s storage centers. The company provides training manuals for these dealers and requires each one to be familiar with at least 200 of its products during their initial training. It does not have brokers or commission sales representatives involved in the distribution of its products. 3 The strategy AGR has undertaken to develop its business consists of three elements: · expanding its stocking dealer network throughout the United States and Canada; · monitoring the quality of its current and future products and accessories; and · aggressively developing its marketing expertise to increase its exposure to participants in the construction, building, maintenance and demolition industries. The company has retained information technology personnel and has developed a stocking dealer email system and intranet communication network to facilitate growth. It is also in the process of developing an online shopping cart and software to expand its referral and re-ordering sales base. AGR’s manufactures its products in China on a contract basis and distributes them through its stocking dealers and storage centers, which are located in Montgomery, Texas, Conroe, Texas and Anaheim, California. Uncertainties We are a development stage company that was incorporated on March 11, 2004. We have not generated any revenues from our business activities, and we do not expect to generate revenues for the foreseeable future. We have incurred operational losses since our inception, and we have been issued a going concern opinion by our auditors. To finance our operations, we have completed several rounds of financing and raised approximately $75,000 through private placements of our common stock. We do not currently have sufficient financing to fully execute our business plan and there is no assurance that we will be able to obtain the necessary financing to do so. Accordingly, there is uncertainty about our ability to continue to operate. Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments None. Item 2.Properties Our executive office is located at 1944 Bayview Court, Kelowna, British Columbia, Canada V1Z 3L8. This office is provided to us by a related party for which we recognize expenses of $250 per month.As of February 16, 2010 we had not entered a written lease agreement for this space. Item 3.Legal Proceedings We are not aware of any legal proceedings to which we are a party. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 4.Submission of Matters to a Vote of Security Holders None. 4 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “AGRT”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock became eligible for quotation on the OTC Bulletin Board on April 16, 2007. The following table shows the high and low closing prices for our common stock based on inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. OTC Bulletin Board Quarter Ended High ($) Low ($) October 31, 2009 July 31, 2009 April 30, 2009 - - January 31, 2009 - - Holders As of February 16, 2010, there were approximately 15 holders of record of our common stock. More than 600 holders hold shares of our common stock in street name. Dividends As of February 16, 2010, we had not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock for the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our Board of Directors and will depend upon our future earnings, if any, our financial condition, capital requirements, general business conditions and other factors. Equity Compensation Plans As of February 16, 2010, we did not have any equity compensation plans. 5 Recent Sales of Unregistered Securities We did not make any unregistered sales of our equity securities between August 1, 2009 and October 31, 2009. Item 6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues We have limited operational history. From our inception on March 11, 2004 to October 31, 2009 we did not generate any revenues and we sustained operational losses. As of October 31, 2009 we had no total assets and total liabilities of $231,895. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. We believe that our success depends on our ability to close the proposed share exchange transaction with AGR Stone & Tools USA, Inc. and develop its business as our own. Expenses From our inception on March 11, 2004 to October 31, 2009 we incurred total operating expenses of $306,157, including $25,567 in consulting fees, $62,257 in general and administrative expenses, $16,898 in mineral property and exploration costs and $201,435 in professional fees. For the fiscal year ended October 31, 2009 we incurred total expenses of $103,152, including $25,567 in consulting fees, $9,654 in general and administrative expenses and $67,931 in professional fees,whereas for the fiscal year ended October 31, 2008 we incurred total expenses of $58,448, including $12,290 in general and administrative expenses and $46,158 in professional fees. Our general and administrative expenses consisted primarily of transfer agent fees and general office expenses. Our professional fees include legal, accounting and auditing fees. Net Loss From our inception on March 11, 2004 to October 31, 2009 we incurred a net loss of $306,157. For the fiscal year ended October 31, 2009 we incurred a net loss of $103,152, whereas for the fiscal year ended October 31, 2008 we incurred a net loss of $58,448. 6 Liquidity and Capital Resources As of October 31, 2009, we did not have any cash or total current assets, and we had total current liabilities and a working capital deficit of $231,895. As of October 31, 2009, we had an accumulated deficit of $306,157. We are dependent on funds raised through equity financing and proceeds from related parties. Our net loss of $306,895 from our inception on March 11, 2004 to October 31, 2009 was funded primarily by such financing and proceeds. Since our inception on March 11, 2004 we have raised gross proceeds of $75,000 in cash from the sale of our common stock. From our inception on March 11, 2004 to October 31, 2009 we spent $204,202 on operating activities. For the fiscal year ended October 31, 2009 we spent $48,806 on operating activities, whereas during the fiscal year ended October 31, 2008 we spent $50,651 on operating activities. The decrease in our expenditures on operating activities during the fiscal year ended October 31, 2009 was primarily due to an increase in our accounts payable. From our inception on March 11, 2004 to October 31, 2009 we received $204,940 from financing activities, which consisted of $129,923 in advances from related parties, $3,200 in proceeds from the issuance of our common stock and $71,800 in subscriptions for our common stock. During the fiscal year ended October 31, 2009 we received $48,355 from financing activities, which consisted primarily of advances from related parties, whereas during the fiscal year ended October 31, 2008 we received $51,102 from financing activities, including $52,494 in advances from related parties. During the same period we also spent $1,392 in connection with bank indebtedness. From our inception on March 11, 2004 to October 31, 2009 we also experienced a loss of $738 in connection with foreign exchange translation, none of which occurred during the fiscal years ended October 31, 2009 or 2008. Our decrease in cash for the year ended October 31, 2009 was $451 due to a combination of our operating, investing and financing activities. If we are successful in completing the proposed share exchange transaction with AGR Stone & Tools USA, Inc., we will incur additional personnel and business costs. In order for us to attract and retain quality personnel, we anticipate that we will need to offer competitive salaries, issue common stock to consultants and employees and grant stock options to future employees. We estimate that our expenses over the next 12 months (beginning March 2010) will be approximately $570,000 as described in the table below. These estimates may change significantly depending on the nature of our business activities and our ability to raise capital from our shareholders or other sources. Description Potential Completion Date Estimated Expenses Professional fees related to the closing of the share exchange March 2010 AGR Stone & Tools USA, Inc. development costs 12 months Investor relations costs and marketing expenses 12 months Professional fees related to raising additional public or private equity 12 months Professional fees 12 months General and administrative expenses 12 months Total Our general and administrative expenses for the year will consist primarily of transfer agent fees, bank and interest charges and general office expenses. The professional fees are related to our regulatory filings throughout the year. Based on our planned expenditures, we will require approximately $570,000 to proceed with our business plan over the next 12 months. If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back business plan based on our available financial resources. We intend to raise the balance of our cash requirements for the next 12 months from private placements, loans from related parties or possibly a registered public offering (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any broker-dealer to provide us with financing. There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us. 7 Even though we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have tangible assets to secure any such financing. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. However, we do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to finance our operations. In the absence of such financing, we may be forced to abandon our business plan. Going Concern Our financial statements for the period ended October 31, 2009 have been prepared on a going concern basis and contain an additional explanatory paragraph in Note 1 which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have not generated any revenues, have achieved losses since our inception, and rely upon the sale of our common stock to fund our operations. We may not generate any revenues even if we close the proposed share exchange transaction with AGR Stone & Tools USA, Inc., and if we are unable to raise equity or secure alternative financing, we may not be able to continue our operations and our business plan may fail. If our operations and cash flow improve, management believes that we can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or an improvement in our liquidity situation. The threat of our ability to continue as a going concern will cease to exist only when our revenues have reached a level able to sustain our business operations. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Mineral Properties We are primarily engaged in the acquisition and exploration of mining properties. Mineral exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized when incurred.We assess the carrying costs for impairment under ASC 930, “Extractive Activities – Mining”, at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. Comparative Figures Certain comparative figures have been reclassified in order to conform to the current year’s financial statement presentation. Item 7A.Quantitative and Qualitative Disclosures about Market Risk Not required. 8 Item 8.Financial Statements and Supplementary Data AGR Tools, Inc. (formerly Laburnum Ventures Inc.) (An Exploration Stage Company) October 31, 2009 Index Report of Independent Registered Public Accounting Firms F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statement of Stockholders’ Equity (Deficit) F-5 Notes to the Financial Statements F-6 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of AGR Tools, Inc. (formerly Laburnum Ventures Inc.) (An Exploration Stage Company) We have audited the accompanying balance sheet of AGR Tools, Inc. (formerly Laburnum Ventures Inc.) (An Exploration Stage Company) as of October 31, 2009, and the related statements of operations, stockholders’ deficit and cash flows for the year then ended and accumulated from November 1, 2008 to October 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of October 31, 2009, and the results of its operations and its cash flows for the year then ended and accumulated from November 1, 2008 to October 31, 2009, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has a working capital deficit and has incurred operating losses since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Saturna Group Chartered Accountants LLP Saturna Group Chartered Accountants LLP Vancouver, Canada February 10, 2010 F-1 AGR Tools, Inc. (formerly Laburnum Ventures Inc.) (An Exploration Stage Company) Balance Sheets (expressed in U.S. dollars) October 31, $ October 31, $ ASSETS Current Assets Cash – Total Assets – LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank indebtedness 17 – Accounts payable Due to related party (Note 3) Total Liabilities Nature of Operations and Continuance of Business (Note 1) Commitment (Note 5) Stockholders’ Deficit Preferred Stock Authorized: 100,000,000 preferred shares, with a par value of $0.001 per share Issued and outstanding: nil – – Common Stock
